Citation Nr: 1631109	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  12-09 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia 


THE ISSUE

Entitlement to service connection for a respiratory disorder, including asthma, bronchitis, chronic obstructive pulmonary disease (COPD), and idiopathic pulmonary fibrosis (IPF).   


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Crohe, Counsel





INTRODUCTION

The Veteran served on active duty from May 1981 to May 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a July 2010 rating decision, the RO, inter alia, denied service connection for bronchitis, asthma, and a low back disorder.  

In July 2015, the Board denied service connection for a low back disorder and remanded the claims of service connection for asthma and bronchitis for further development.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In addition, the Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, in consideration of the holdings in Clemons and Brokowski, the Board has recharacterized the issues as reflected on the title page.

The Veteran had requested an opportunity to appear before a Veterans Law Judge and present evidence with respect to this claim.  A hearing was scheduled multiple times, and due to the Veteran's hospitalization and recovery, the hearing was postponed.  A hearing was finally scheduled for June 2015 and VA provided notice to the Veteran of the hearing date at his address of record.  The hearing notice was returned by the U.S. Post Office as undeliverable, and the Veteran did not appear for the scheduled hearing.  In the normal course of events, it is his burden to keep VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of VA to turn up heaven and earth to find him.  See Hyson v. Brown, 5 Vet. App. 262, 264 (1993).  The Veteran's representative also received notification of the scheduled hearing in June 2015.  At this time, the Veteran's request to appear at a hearing is therefore deemed to have been waived.  If, during remand development, the Veteran or his representative requests an opportunity to appear at a hearing, the request should be given due consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development of the record is necessary to comply with VA's duty to assist the appellant in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.

Initially, it is noted that review of the record suggests that the medical evidence is incomplete.  Specifically, in his December 2009 formal claim, the Veteran reported that he began treatment for his asthma at the Hampton VA Medical Center in March 1982; however, treatment records prior to February 1997 have not been obtained and associated with the electronic claims file.  On remand, the record should be updated to include the Veteran's complete VA treatment reports.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Furthermore, in September 2015 correspondence, the Veteran reported that he had received treatment since June 2013 for his asthma from Drs. R. Clunis, A. Hayden, and S.E. Brant.  On review of the record, it does not appear that VA attempted to obtain these records as multiple letters sent to the Veteran around this time were returned to VA as undeliverable.  The record also reflects that the Veteran has had periods of homelessness; however, his address has been updated as recently as June 2016.  Therefore, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The AOJ should specifically request that the Veteran furnish, or furnish an updated authorization to enable it to obtain private treatment records, since his discharge from service.  Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The Veteran was afforded a VA examination in November 2015, in which the examiner opined that the Veteran's claimed conditions (bronchitis and asthma), were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the conditions were first diagnosed many years after service.  The examiner also opined that IPF was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  Given that the examiner provided a negative opinion, in part, related to the amount of time since the Veteran was discharged from service and a diagnosis of asthma or bronchitis, a new opinion is warranted that considers the Veteran's complete medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Also, the record reflects that the Veteran received in-service treatment for an upper respiratory infection in April 1983 and possible seasonal allergies in June 1983.  Post service, a September 2002 VA treatment record noted that the Veteran had a history of asthma and seasonal allergies.  A September 2015 treatment record also included a diagnosis of COPD.  Therefore, a new opinion should consider the Veteran's in-service treatment and post service diagnoses of seasonal allergies and COPD, in addition to bronchitis and IPF. 

The record reflects that the December 2015 supplemental statement of the claim (SSOC) was returned as undeliverable.  On remand, the December 2015 SSOC should be mailed to the Veteran's latest address on record.  

Accordingly, the case is REMANDED for the following action:

1.  Resend the December 2014 SSOC to the Veteran (at his current address of record) and his representative. 

2.  Obtain VA records (to include those from Hampton VAMC prior to February 1997 and from the Charlottesville VA Clinic and Richmond VAMC since November 2015).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

3.  Send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records dated since May 1984, including treatment records from Drs. R. Clunis, A. Hayden, and S.E. Brant.
 
4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

5.  After the above development has been completed and all obtainable records have been associated with the claims file, the contents of the electronic claims file should be made available to the VA examiner who previously examined the Veteran in November 2015.  If the November 2015 VA examiner is unavailable, the claims file should be forwarded to an appropriate medical professional to provide the addendum opinion.  The need for another examination is left to the discretion of the medical professional selected to offer the opinion.

a) Identify (by medical diagnosis) each respiratory entity found. 

b) For each respiratory disorder entity diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or better probability) related to the Veteran's service, including the diagnosis of an upper respiratory infection in April 1993 and possible seasonal allergies in June 1983? 

The examiner should consider the Veteran's lay statements of his history; service treatment records dated in April and June 1983 with such diagnoses as upper respiratory infection and possible seasonal allergies, along with complaints of a runny nose; and post service treatment records, including VA treatment records documenting, asthma, seasonal allergies, bronchitis, COPD, and IPF. 

A complete rationale for any opinion expressed must be provided.

6.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




